Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of U.S. Patent No. 11010977.
Application 17229465
Claim 1
U.S. Patent No. 11010977
Claim 1



Application 17229465 Claim 1
U.S. Patent No. 11010977 Claim 1
1. A method for establishing a common reference frame amongst a pair of devices comprising, at a first device in the pair of devices:

• recording a first image;
• detecting a first object in the first image;
• rendering the first image;
• receiving a user input identifying the first object as a second device in the pair of devices; and
• in response to receiving the user input identifying the first object as the second device,
during a first coordination time:

o recording a first series of odometry data;
o calculating a first location of the first device in a reference frame of the first device based on the first series of odometry data;
o recording a first series of images depicting the second device;
o calculating an estimated location of the second device in the reference frame of the first device based on the first series of images;
o calculating a first reference vector in the reference frame of the first device defining the estimated location of the second device relative to the first location of the first device;
o receiving, from the second device, a second reference vector in the reference frame of the second device defining an estimated location of the first device relative to a second location of the second device;
o calculating a rotation and an offset between the second reference vector and the first reference vector; and
o transforming the reference frame of the first device to the common reference frame matching the reference frame of the second device based on the rotation and the offset.

1. A method for establishing a common reference frame amongst a pair of devices comprising, at a first device in the pair of devices:

recording a first image;
detecting a first object in the first image;
rendering the first image;
receiving a user input identifying the first object as a second device in the pair of devices; and
in response to receiving the user input identifying the first object as the second device, during a first coordination time:

recording a first series of odometry data;
calculating a first location of the first device in a
reference frame of the first device based on the first series of odometry data;
recording a first series of images depicting the second device;
calculating an estimated location of the second device in the reference frame of the first device based on the first series of images;
calculating a first reference vector in the reference
frame of the first device defining the estimated
location of the second device relative to the first
location of the first device;
receiving, from the second device, a second reference vector in the reference frame of the second device defining an estimated location of the first device relative to a second location of the second device;
calculating a rotation and an offset between the second reference vector and the first reference vector; and
transforming the reference frame of the first device to the common reference frame matching the reference frame of the second device based on the rotation and the offset.



Allowable Subject Matter
Claim 1 is allowable if the double patenting rejection is overcome.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 1, it recites “A method for establishing a common reference frame amongst a pair of devices comprising, at a first device in the pair of devices:
• recording a first image;
• detecting a first object in the first image;
• rendering the first image;
• receiving a user input identifying the first object as a second device in the pair of devices; and
• in response to receiving the user input identifying the first object as the second device, during a first coordination time:
o recording a first series of odometry data;
o calculating a first location of the first device in a reference frame of the first device based on the first series of odometry data;
o recording a first series of images depicting the second device;
o calculating an estimated location of the second device in the reference frame of the first device based on the first series of images;
o calculating a first reference vector in the reference frame of the first device defining the estimated location of the second device relative to the first location of the first device;
o receiving, from the second device, a second reference vector in the reference frame of the second device defining an estimated location of the first device relative to a second location of the second device;
o calculating a rotation and an offset between the second reference vector and the first reference vector; and
o transforming the reference frame of the first device to the common reference frame matching the reference frame of the second device based on the rotation and the offset.” in the context of Claim 1.
Miller et al (US20180164877), abstract, the invention describes methods for using a parent computing device and at least one companion computing device to
simultaneously interact with an environment. The parent computing device progressively builds parent map information through its interaction with the environment.
The technique leverages the parent map information to identify a current pose of the
companion computing device. In one case, for instance, the parent computing device
sends the parent map information to the companion computing device, and the companion computing device determines its current pose based on the parent map
information in conjunction with sensor information collected by the companion computing device. Further see [0029, 0034-0036, 0046-0047, 0077].
Asada et al (US20180129217), abstract, the invention describes methods and systems for navigating a mobile robot through a crowded pedestrian environment by selecting and following a particular pedestrian. In one aspect, a navigation model directs a mobile robot to follow a pedestrian based on the position and velocity of nearby pedestrians and the current and desired positions of the mobile robot in the service environment. The mobile robot advances toward its desired destination by following the selected pedestrian. By repeatedly sampling the positions and velocities of nearby pedestrians and the current location, the navigation model directs the mobile robot toward the endpoint location. Further see [0040-0042].
Weising et al (US20110216060), abstract, [0006-0007], the invention describes methods, apparatus, and computer programs for controlling a view of a virtual scene with a portable device are presented. In one method, a signal is received and the portable device is synchronized to make the location of the portable device a reference point in a three-dimensional (3D) space. A virtual scene, which includes virtual reality elements, is generated in the 3D space around the reference point. Further, the method determines the current position in the 3D space of the portable device with respect to the reference point and creates a view of the virtual scene. Additionally, the created view is displayed in the portable device, and the view of the virtual scene is changed as the portable device is moved by the user within the 3D space. In another method, multiple players shared the virtual reality and interact among each other view the objects in the virtual reality. The method is implemented in augmented reality system and provides real-time interaction for users.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 1. Therefore, Claim 1 is allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/           Primary Examiner, Art Unit 2611